IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TAMMY WILHITE,

Plaintiff,
vs.
PAUL LITTLELIGHT, LANA
THREE IRONS, HENRY PRETTY
ON TOP, SHANNON BRADLEY, and
CARLA CATOLSTER,

Defendants.

 

~TAMMY WILHITE,
Plaintiff,
vs.
UNITED STATES,

Defendant.

 

 

JUL 15 2021

Clerk, U S$ District Court
District Of Montana

 

Billings
CV 19-20-BLG-SPW
Consolidated with:

CV 19-102-BLG-SPW
ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

June 29, 2021. (Doc. 55). The Magistrate recommended that Defendants’ Motion

to Stay and Defendants’ Petition for FTCA Certification Pursuant to the Westfall

Act should be denied. (Doc. 55 at 2).
Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations
entered by the United States Magistrate Judge (Doc. 55) are ADOPTED IN
FULL.

IT IS FURTHER ORDERED that Defendants’ Petition for FTCA
Certification Pursuant to the Westfall Act (Doc. 35) is DENIED.

IT IS FURTHER ORDERED that Defendants’ Motion to Stay
Proceedings Pending Resolution of Petition for FTCA Certification (Doc. 33) is

DENIED AS MOOT.

DATED this /¥ ay of July, 2021.

Laisa CMe

SUSAN P. WATTERS
United States District Judge
